Citation Nr: 1517615	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by hyperglycemia/impaired fasting glucose.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for cataracts.

8.  Entitlement to service connection for left eye pterygium, status post excision.

9.  Entitlement to service connection for blepharitis.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for treatment for left knee cellulitis at the San Juan VA Medical Center from August 8, 2008, to August 15, 2008.

12.  Entitlement to a temporary total rating based on the need for convalescence following a period of hospitalization at the San Juan VA Medical from August 8, 2008, to August 15, 2008.

13.  Entitlement to an effective date earlier than December 18, 2005, for a grant of service connection for left leg deep vein thrombosis.

14.  Entitlement to an effective date earlier than December 18, 2005, for a grant of service connection for residuals of a pulmonary embolism.

15.  Entitlement to an effective date earlier than July 10, 2013, for a grant of service connection for posttraumatic stress disorder (PTSD).

16.  Entitlement to an initial rating in excess of 10 percent for left leg deep vein thrombosis.

17.  Entitlement to an initial compensable rating for residuals of a pulmonary embolism.

18.  Entitlement to an initial rating in excess of 70 percent for PTSD.

19.  Entitlement to an initial compensable rating for right eye pterygium.

20.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1964 and March 2005 to December 2005.  The Veteran also had almost 20 years of service with a reserve component. 

This matter comes to the Board of Veterans' Appeal (Board) from January 2008, October 2008, August 2010, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In April 2009, October 2009, and again in January 2012 the Veteran and/or his representative withdrew the personal hearing requests.  Therefore, the Board finds that adjudication of the current appeal may go forward without scheduling the Veteran for a personal hearing.

Since issuance of the November 2012 supplemental statement of the case, additional evidence was added to the claims file.  Nonetheless, the Board finds that the Board may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because in November 2014 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  

The cataracts, left eye pterygium, blepharitis and bilateral hearing loss service connection claims, the § 1151 benefits claim, the temporary total rating based on the need for convalescence claim, the earlier effective date claims, the rating claims, and the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a chronic disability manifested by hyperglycemia/impaired fasting glucose at any time during the pendency of the appeal.

2.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a right knee disorder at any time during the pendency of the appeal.

3.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a left knee disorder at any time during the pendency of the appeal.

4.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a hip disorder at any time during the pendency of the appeal.

5.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a heart disorder at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by hyperglycemia/impaired fasting glucose was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 4.9 (2014).

2.  A right knee disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

3.  A left knee disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

4.  A hip disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

5.  A heart disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 20014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that a letter dated in July 2010, before the August 2010 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, rating decision, statements of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, his reserve component records, his Social Security Administration (SSA) records, and his records from the San Juan VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

As to his reserve component records, in May 2006 VA was notified that that no additional records could be provided to VA because they had been lost.  In August 2007, the RO notified the Veteran of this fact.  Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that VA obtained opinions as to the diagnosis and/or origins of the Veteran's disabilities at the December 2006 VA general examination.  Moreover, the Board finds the VA examination is adequate to adjudicate the claims because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided an opinion as to the diagnoses of his disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the claims files including the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

The Veteran contends that his hyperglycemia/impaired fasting glucose, bilateral knee disabilities, hip disorder, and heart disorder are due to the claimant's 20 years of service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis and cardiovascular renal disease.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and cardiovascular renal disease, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Hyperglycemia/Impaired Fasting Glucose

With the above criteria in mind, the Board notes that hyperglycemia/impaired fasting glucose are laboratory findings and neither is a disease or injury within the meaning of applicable legislation relating to service connection, even though they may be considered risk factors in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.); Also see 38 C.F.R. §§ 3.303(c), 4.9.  

Accordingly, since a condition precedent for establishing service connection is the diagnosis of the disabilities during the pendency of the appeal and the Veteran does not have such diagnoses, only laboratory findings, the Board finds that entitlement to service connection for hyperglycemia/impaired fasting glucose must be denied.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131; 38 C.F.R. § 3.303; also see McClain, supra; Hickson, supra.  

b.  Bilateral Knee Disorders, a Hip Disorder, & a Heart Disorder

A May 2005 service medical record reported that the Veteran developed chest pain while in Honduras.  Moreover, service records show that the Veteran was in Honduras in March 2005.  Furthermore, the Board acknowledges the fact the Veteran is competent to report on what he can feel, such as pain in his knees, hips, and chest, because this comes to him through his own senses.  See Davidson. 

However, the May 2005 service medical record shows that the Veteran had chest pain while in Honduras also attributed the chest pain to his already service-connected deep vein thrombosis and pulmonary embolism.  Additionally, in March 2005 treatment records surrounding the incident the Veteran denied having chest pain.  Moreover, service treatment records and the available reserve component medical records, including examinations dated in December 1964, May 1984, June 1985, August 1993, May 1995, March 2002, and May 2002 as well as his Annual Medical Certifications are otherwise negative for a knee or hip injury and/or a diagnosis of a knee, hip, and/or heart disability.  In fact, at all of the above examinations the examiners were uniform in reporting that his lower extremities and heart were normal and these medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Likewise, electrocardiograms (EKGs) dated in August 1993, May 1995, and March 2002 are negative for a heart disorder.  Similarly, the voluminous SSA, VA, and private treatment records are also negative for a diagnosis of bilateral knee disabilities, a hip disability, and/or a heart disorder.  In fact, at the December 2006 VA general examination that was specifically conducted to ascertain if the Veteran had disabilities due to service, the claimant was not diagnosed with a knee, hip, or heart disabilities despite the extensive testing conducted at that time.  See Colvin.  Likewise, the Board notes that March 2005 chest X-rays were negative for evidence of heart disease and April 2005 and February 2010 myocardial perfusion studies were normal.  Further, to the extent that the Veteran's medical records document his complaints and treatment for knee and chest pain (a.k.a. arthralgia), the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Lastly, the Board has not overlooked the fact that the Veteran and representative as lay persons are competent to report on the claimant's observable symptoms, such as pain, because this requires only personal knowledge as it comes to them through their senses.  See Davidson.  However, the Board finds that they are not competent to provide a diagnosis of a chronic disability of either the knees, hips, or heart because such an opinion requires medical expertise which they do not have.  Id.

Accordingly, since a condition precedent for establishing service connection is the diagnosis of the disabilities during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection for bilateral knee disabilities, a hip disability, and a heart disorder must be denied.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a chronic disability manifested by hyperglycemia/impaired fasting glucose is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a hip disorder is denied.

Service connection for a heart disorder is denied.


REMAND

As to the claim of service connection for a low back disability, the Board finds that given the diagnosis of low back disabilities found in the record (i.e., lumbago and a herniated nucleus pulposus), the abnormal back examination at the June 1985 service examination and the history of a herniated nucleus pulposus reported by the August 1993 service examiner, and the Veteran's claims regarding experiencing low back problems while on active duty, that a remand is required to obtain a needed medical opinion as to the relationship, if any, between his current low back disabilities and any of his periods of military service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Davidson.

As to the claims of service connection for cataracts, left eye pterygium, and blepharitis, the Board notes that the Veteran is already service-connected for right eye pterygium.  Moreover, when adjudicating claims for service connection VA is obligated to consider all theories of entitlement.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the record raises a claim of secondary service connection for cataracts, left eye pterygium, and blepharitis.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the Board finds that a remand is required to obtain medical opinions as to the relationship, if any, between the Veteran's service-connected right eye pterygium and his claims of service connection for cataracts, left eye pterygium, and blepharitis because no such opinions were provided by the VA examiners in November 2007, January 2008, and October 2012.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the claim of service connection for bilateral hearing loss, while the Veteran was provided a VA examination in December 2006 that examiner did not provide an opinion as to the relationship, if any, between his diagnosed hearing loss and service.  Therefore, the Board finds that a remand to obtain such an opinion is required.  Id.  In providing the requested opinion, the examiner should specifically comment on, among other things, the Veteran's service treatment records that document his treatment for ear pain in February 1995 and external otitis in August 2000.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the § 1151 benefits claim, the Veteran claims, in substance, that his left knee cellulitis was caused or aggravated by the substandard treatment he received at the San Juan VA Medical Center from August 8, 2008, to August 15, 2008.  However, a medical opinion as to this question does not appear in the claims file.  Therefore, the Board finds that a remand is required to obtain this needed medical opinion evidence.  See 38 U.S.C.A. § 5103A(d); McLendon. 

As to the claims for earlier effective dates for the grant of service connection for left leg deep vein thrombosis, residuals of a pulmonary embolism, and PTSD, in November 2013 the RO received a statement from the Veteran's representative that the Board finds acts as a notice of disagreement (NOD) with the effective dates assigned for the grant of service connection for these disabilities in the October 2013 rating decision.  However, no further action was taken by the AOJ.  Therefore, these issues must be remanded for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claims for higher ratings for left leg deep vein thrombosis, residuals of a pulmonary embolism, and PTSD as well as the temporary total rating based on the need for convalescence claim and the claim for a TDIU, the Board finds that adjudication of these claims are inextricably intertwined with the above development as well as the outstanding clearly and unmistakably erroneous (CUE) claim, which the Veteran raised in July 2014, insofar as to the effective assigned for the grant of service connection for PTSD in the October 2013 rating decision.  Accordingly, the Board finds that they cannot be adjudicated until the AOJ completes the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

As to the claims for higher ratings for left leg deep vein thrombosis, residuals of a pulmonary embolism, PTSD, and right eye pterygium as well as the claim for a TDIU, given the above development the Board finds that the Veteran should be afforded VA examinations to ascertain their current severity as well as their collective impact on his employability while the appeal is remand status.  See 38 U.S.C.A. § 5103A(d); Green. 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  The AOJ should adjudicate the inextricably intertwined CUE claim.  

2. The AOJ should issue a SOC as to the claims for earlier effective dates for the grant of service connection for left leg deep vein thrombosis, residuals of a pulmonary embolism, and PTSD.  Only if the Veteran thereafter perfects an appeal as to any of these claims, should that claim be returned for review by the Board.

3.  Physically or electronically associate with the claims file any of the Veteran's outstanding contemporaneous treatment records from the San Juan VA Medical Center.

4.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file, physically or electronically, any of his outstanding private treatment records.  

5.  Notify the Veteran and his representative that they can submit lay statements from the appellant and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since that time, of his low back disability, cataracts, left eye pterygium, blepharitis, and bilateral hearing loss; who have first-hand knowledge of the observable symptoms, during the pendency of the appeal of his left leg deep vein thrombosis, residuals of a pulmonary embolism, PTSD, and right eye pterygium; and who have first-hand knowledge of the observable symptoms during the pendency of the appeal of the impact his service-connected disabilities have on his ability to work.  Provide them a reasonable time to submit this evidence.  

6.  Then schedule the Veteran for a low back examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current low back disorders?

(b) As to each low back disorder, is it at least as likely as not that it is related to or had its onset in service, to include any injury during any period of ACDUTRA or INACDUTRA?

(c) As to each low back disorder, if the record shows that it developed prior to any of the Veteran's periods of active duty, the examiner should also provide an opinion as to whether it is at least as likely as not that it was aggravated (i.e., permanently worsened) by any subsequent period(s) of active duty? 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can feel, such a pain and lost motion, even when not documented in his medical records.  

In providing the requested opinions, the examiner should take into account the history of a herniated nucleus pulposus reported by the August 1993 service examiner and the abnormal back examination at the June 1985 service examination.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then schedule the Veteran for an eye examination to determine the origins of his cataracts, left eye pterygium, and blepharitis as well as the current severity of his right eye pterygium.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

I.  The Service-Connection Claims:

(a)  As to the cataracts, left eye pterygium, and blepharitis, is it at least as likely as not that it is related to or had its onset in service, to include any injury during any period of ACDUTRA or INACDUTRA?

(b) As to the cataracts, left eye pterygium, and blepharitis, if the record shows that any of the disabilities developed prior to any of the Veteran's periods of active duty, the examiner should provide an opinion as to whether it is at least as likely as not that it was aggravated (i.e., permanently worsened) by any subsequent period(s) of active duty? 

(c) As to the cataracts, left eye pterygium, and blepharitis, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected right eye pterygium? 

II.  The Rating Claim:

(a) The examiner is to identify all right eye pterygium pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include a visual field study.  Moreover, as to each eye, the examiner should i) state if there keratoconus; ii) state if there is a difference of more than 3 diopters of spherical correction between the two eyes; iii) state his best corrected visual acuity at distance; and iv) state its' visual field.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can feel and see even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then schedule the Veteran for an audiological examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's bilateral hearing loss is related to or had its onset in service, to include any injury during any period of ACDUTRA or INACDUTRA?

(b)  To the extent that the Veteran's bilateral hearing loss pre-dated any of the Veteran's periods of active duty service, is it at least as likely as not that it was aggravated (i.e., permanently worsened) by any subsequent period of active duty? 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can hear even when not documented in his medical records.  

In providing the requested opinion, the examiner should specifically comment on the Veteran's service treatment records that document, among other things, his treatment for ear pain in February 1995 and external otitis in August 2000.  

The examination report must include a complete rationale for all opinions expressed.  

9.  Then obtain a medical opinion as to the Veteran's § 1151 claim.  The claims file should be provided to the examiner in connection with the opinion.  After a review of the record on appeal, and an examiner of the Veteran of needed, the examiner should provide VA with answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's August 8, 2008, to August 15, 2008, left knee cellulitis treatment at the San Juan VA Medical Center resulted in additional disability and, if so, what is the diagnosis of this additional disability?

(b)  Is it at least as likely as not that any additional disability caused by the Veteran's August 8, 2008, to August 15, 2008, left knee cellulitis treatment at the San Juan VA Medical Center was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment?

(c)  Is it at least as likely as not that any additional disability caused by the Veteran's August 8, 2008, to August 15, 2008, left knee cellulitis treatment at the San Juan VA Medical Center was an event that was not reasonably foreseeable?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can feel, such a pain and lost motion, and see even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

10.  Then schedule the Veteran for an appropriate examination to determine the current severity of his left leg deep vein thrombosis.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should report on the left leg deep vein thrombosis.  The examiner must also indicate the impact the Veteran's left leg deep vein thrombosis has on his ability to secure or follow a substantially gainful occupation.  The examination report must include a complete rationale for all opinions expressed.  


11.  Then schedule the Veteran for appropriate examination to determine the current severity of his residuals of the pulmonary embolism.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should report on the severity of the residuals of a pulmonary embolism.  The examiner must also indicate the impact the Veteran's residuals of the pulmonary embolism have on his ability to secure or follow a substantially gainful occupation.  The examination report must include a complete rationale for all opinions expressed.  

12.  Then schedule the Veteran for appropriate examination to determine the current severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should report all pertinent psychiatric findings.  The examiner must also indicate the impact the Veteran's PTSD has on his ability to secure or follow a substantially gainful occupation.  The examination report must include a complete rationale for all opinions expressed.  

13.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to a TDIU.  The claims file should be made available to the examiner and all appropriate tests should be performed.  After a review of the record on appeal, and an examiner of the Veteran of needed, the examiner should provide VA with answers to the following questions:

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

14.  Thereafter, adjudicating the claims for service connection for a low back disability, cataracts, left eye pterygium, blepharitis, and bilateral hearing loss; for higher evaluations for left leg deep vein thrombosis, 

residuals of a pulmonary embolism, and PTSD; for § 1151 benefits; for a temporary total rating, and for a TDIU.  

15.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations, and citation to all evidence added to the claims file since the most recent statement of the case and supplemental statements of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


